UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JULES NGAMBO,
                                 Plaintiff,
                                                                     20-CV-2232 (CM)
                     -against-
                                                                   TRANSFER ORDER
 DOUGLAS CHRISTOPHER, et al.,
                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 1983, alleging that

Defendants violated his rights in Ridgewood, New Jersey. For the following reasons, this action

is transferred to the United States District Court for the District of New Jersey.

                                              DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. § 1391(c)(1). And an entity that is not a person, “whether or not

incorporated, shall be deemed to reside, if a defendant, in any judicial district in which such

defendant is subject to the court’s personal jurisdiction with respect to the civil action in

question.” § 1391(c)(2).

       Plaintiff, a resident of Garnerville, Rockland County, New York, brings claims arising out

of his arrest and prosecution in the Village of Ridgewood, in Bergen County, New Jersey.

Because Plaintiff does not allege that any defendant resides in this District or that a substantial
part of the events or omissions giving rise to his claims arose in this District, venue is not proper

in this Court under § 1391(b)(1), (2). Plaintiff’s claims arose in Bergen County, which is in the

District of New Jersey. See 28 U.S.C. § 110. Accordingly, venue lies in the District of New

Jersey, § 1391(b)(2), and this action is transferred to the United States District Court for the

District of New Jersey, see 28 U.S.C. § 1406(a).

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the District of New Jersey. A summons shall not issue from this Court. This

order closes this case.

       The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    March 13, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                   2
